UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 01-6663



DAN OLIVER,

                                                 Plaintiff - Appellant,

          versus


JOHN TAYLOR, Warden; LIEUTENANT WILMOUTH, Unit
Manager; T. FOWLKES, Ombudman,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-221-AM)


Submitted:    August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dan Oliver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dan Oliver appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint under 28

U.S.C.A. § 1915A (West Supp. 2000).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.   To the extent that Oliver asserts a claim of

retaliation, we find that he failed to show an actual injury.

Adams v. Rice, 40 F.3d 72, 74-75 (4th Cir. 1994); ACLU of Maryland,

Inc. v. Wicomico County, 999 F.2d 780, 785 (4th Cir. 1993).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2